Title: To John Adams from François Adriaan Van der Kemp, 15 February 1804
From: Van der Kemp, François Adriaan
To: Adams, John



Dear Sir!
Oldenbarneveld. Febr. 15. 1804.

As I was not confident of your kind indulgence, which I did so often experience, I should hesitate, to importune you again with a letter, as I cannot expect to enhance much the pleasures of your dignified retirement by my correspondence. As you hinted in your favour of Aug—last, that the fate of my remarks on Jefferson’s and Buffon’s whimsical theories would presumptively be decided at the next meeting of the censors of your Academy, I suppose, its doom is now fixed. If so, I shall deem me self fortunate, when this event procures me the good luck, that you will condescend once more to honor me with a few of your judicious remarks and illustrations as you did before with the brouillon. I maÿ devote another winter, to give it a higher degree of perfection. I collected since a variety of valuable materials, to spread a new light on different parts of my inquiries. In what way shall I dispose of the amended performance, if I can discover an English friend to castigate the stile?
If some detached parts, whoever they were, might be deemed worthy to deserve an insertion in the mem. of your Academÿ—I should rather be gratified with it as displeased. This might heighten the value of the performance, if it became public afterwards. Your severe censure of Buffon’s molecules maniques, made me turn again to their review, and Spalanzani’s experiments have convinced me, that your judgment was strictly just.
As the historÿ of shells had such a deep share of your Philosphical investigations, I doubt not Sir! or it is in your power to supply me with some curious facts and apodictic arguments to strengthen mÿ firm belief, that no genus is annihalated. I flatter me self that I can place this subject in a more favourable light than I did in the Inquirÿ—Since I have seen Lamanon’s bold assertions—the wild ofspring of modern Philosophy, while his bad faith lurks under his pretensive ingenuity. I never before suspected—that Buffon’s view—as I am now apprehensive of—was, in his pretension, to assert the annihilation of the species—to inculcate—a continued succession of worlds—the one following the other in an uninterrupted series;—The large ammons Horns and annihilated incognitum being the remnants of an destructed globe—You hinted to me before—that I fostered an opinion too favourable of this gallic Naturalist——
What  unfavourable ideas are thronging about my pen—now I am reflecting—on the movements of nature being in an never ending circle—the renovating power constantly exercised by Nature for the reproduction of all her subjects, animal, vegetable and mineral (Trans. Amer. Phil. iv. 256) but—
—ovunque vassi 

v’è ragion di tremar: parlano i sassi!
This might influence me to write it, if I had an office to loose, and was more fond of that, than of my independence—now I would proclaim the truth, could it be serviceable.
Lamanon—to return to my new–modeled Philosophatter, pretends, “that all the fossil shells are light and thin, while those of living animals in deep water are always thick and ponderous” but he did not observe that the fossils lost of their density, and are yet varying in weight according to their difference of age. He says “that the Ammonites and Nautilus are of the same tribe—that, having the same power and organization, the Ammonite is never occasionally discovered by saylors, the Nautilus often” but he does not reflect on the striking internal difference at first view, when both shells are sawn in two—The Ammonites have no hole, continuing from one cell to the other—ast

in sylvam non ligna feram.
I am begging Sir! for instruction, begging for a small share from your treasures—hoarded up from both continents—a small share for one, Sir! whom you honoured, since long, with the name of your friend.
As you thought my lucubrations deserving your approbation, notwithstanding their present defects. will you oblige me, if it is not repugnant with delicacÿ, in accepting their dedication to you, after I shall have been gratify’d with your reflections.
Since my last I have collected considerable ingredients to improve my Diss. on copper—and a vast heap of indigested materials relating to our N.W. Coast. This may remember you a promise about Ingraham’s Journal: What value do you place on Clavigero’s historÿ? I am now in an European correspondence—to investigate Particularities about the Arabian incursions from the 7—11 Cent. in the N.E. parts of Asia—from which in time the Rest of America’s Aborigines might receive some Illustrations.
A correspondence with a German Mineralogist induced me this winter to take a course of Chemistrÿ, and how deeper I dive in this and other branches of Nat. Philosophÿ, how more glorious appears to me—the goodness—the Wisdom—and our thought Surpassing greatness of our glorious maker.
By another casual inquiry I have been driven in an old track, which I had not seen since 25 years, and Swarve in this desart—to gather a few flowers—Since 2 Months—the Canon Law—or rather the Jus Euly. Prost—once my favorite study. Did you not Publish a Diss on the Can. Law Sir! I should be glad to be favoured with it.
Has Steward Success been complete?—So that every one, who beholds the portrait—cries with ecstatic joÿ—
Hos habuit vultus: hæc illi verba fuere

Hic decor hæc facies hic color oris erat.
What number of vol. are published by the Am. Academy? To what price about do theÿ amount? when I am acquainted with it—I might induce one of my freindly neighbors to purchase these, and allow me the perusal.
Accept my repeated assurance of high respect and veneration, permit me to recommend me to your so honouring remembrance, and allow me the sensible pleasure, that I may continue, to assure you, how I am / Dear Sir! / Your Most Obedient & Obliged / Sert.
Fr. Adr. v.d Kemp.
P.S. was you not to explain—a Saying of Count Sarsfield—on a curious occasion?

